958 F.2d 370
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Petitioner-Appellee,v.Isiah Morgan TYUS, Respondent-Appellant.
No. 91-7229.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 20, 1992.Decided March 19, 1992.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.   W. Earl Britt, District Judge.  (CA-91-479-HC-BR)
G. Alan Dubois, Assistant Federal Public Defender, Raleigh, North Carolina, for Appellant.
Linda Kaye Teal, Office of the United States Attorney, Raleigh, North Carolina, for Appellee.
E.D.N.C.
AFFIRMED.
Before WIDENER and SPROUSE, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Isiah Morgan Tyus, a federal prisoner confined at the Federal Correctional Institution at Butner, North Carolina, appeals the district court's finding that he suffers "from a mental disease or defect for the treatment of which he is in need of custody for care or treatment."   See 18 U.S.C. § 4245 (1988).   We affirm.


2
At a hearing on the government's Motion to Determine Present Mental Condition of Imprisoned Person, the court considered the reports of Sandra Blakeney, Tyus's psychiatrist at Butner, and Dr. Billy Royal, who was appointed to conduct an independent examination of Tyus.   Both Blakeney and Royal agreed that Tyus suffered from schizophrenia and needed treatment.   Blakeney testified at trial that Tyus was volatile and explosive.   Tyus's testimony at trial was hostile and incoherent.   The district court determined that a preponderance of the evidence warranted a finding that Tyus should receive treatment.


3
Because the district court's decision was not clearly erroneous,  see United States v. Steil, 916 F.2d 485 (8th Cir.1990);  Fed.R.Civ.P. 52(a), we affirm the decision of the district court.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED